ELECTRONIC RECORD                           $0|~(5

COA #      02-14-00176-CR                         OFFENSE:        22.02


           Quinn Ford, Jr. v. The State of
STYLE:     Texas                                  COUNTY:         Tarrant


COA DISPOSITION:         AFFIRM                   TRIAL COURT:    297th District Court


DATE: 05/28/15                      Publish: NO   TC CASE #:      1267457D




                          IN THE COURT OF CRIMINAL APPEALS
                                                                                 %00'tS
STYLE:    Quinn Ford, Jr. v. The State of Texas        CCA#:                     SOWS
          APPBLLAA/r'S                Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:       ,
                                                      JUDGE:

DATE: _   OH/u/i&r                                     SIGNED:                           PC:.
                     7
JUDGE:     ftt* (X                                     PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:



                                                                             ELECTRONIC RECORD